Case 8:20-cv-00816-CEH-AAS Document 1-4 Filed 04/08/20 Page 1 of 8 PageID 33




                                 Exhibit D
Case 8:20-cv-00816-CEH-AAS Document 1-4 Filed 04/08/20 Page 2 of 8 PageID 34
Case 8:20-cv-00816-CEH-AAS Document 1-4 Filed 04/08/20 Page 3 of 8 PageID 35
Case 8:20-cv-00816-CEH-AAS Document 1-4 Filed 04/08/20 Page 4 of 8 PageID 36
Case 8:20-cv-00816-CEH-AAS Document 1-4 Filed 04/08/20 Page 5 of 8 PageID 37
Case 8:20-cv-00816-CEH-AAS Document 1-4 Filed 04/08/20 Page 6 of 8 PageID 38
Case 8:20-cv-00816-CEH-AAS Document 1-4 Filed 04/08/20 Page 7 of 8 PageID 39
Case 8:20-cv-00816-CEH-AAS Document 1-4 Filed 04/08/20 Page 8 of 8 PageID 40
